Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Longwei Petroleum Investment Holding Limited We hereby consent to the incorporation by reference of our report dated September 28, 2010, with respect to the financial statements of Longwei Petroleum Investment Holding Limited appearing in the Annual Report on Form 10-K of Longwei Petroleum Investment Holding Limited for the year ended June 30, 2010, in the Registration Statement of Longwei Petroleum Investment Holding Limited on Form S-3/A to be filed on or about February 7, 2011.We also consent to the use of our name and the reference to us in the Experts section of the Registration Statement. CHILD, VAN WAGONER & BRADSHAW, PLLC Salt Lake City, Utah February 7, 2011
